      Case 1:18-cr-10230-ADB Document 30 Filed 06/24/19 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )
v.                       )           Criminal No. 18-10230-ADB
                         )
                         )
JOSHUA MIRANDA           )

                GOVERNMENT=S SENTENCING MEMORANDUM

     The parties to this action have agreed to jointly recommend

a sentence of 24 months.    That is what the parties believed (and

Probation has now confirmed) to be the low end of the advisory

guideline sentencing range.     The government believes that this

is a reasonable sentence given the amount of drugs involved and

the defendant’s age (which holds out the hope that his prime

offending days are past him).     When combined with the required 6

years of supervised release, it also means Miranda will be under

criminal justice supervision for eight years.

     Another issue in this case is whether the sentence should

be concurrent or consecutive to that to be imposed in Suffolk

Superior Court Case No. 1784CR00901, described at paragraph 54

of the PSR.   The government has agreed to leave this to the

Court’s discretion.     The government merely notes that, on the

one hand, the defendant already served 18 months for that

underlying distribution on a Supervised Release Revocation and



                                   1
      Case 1:18-cr-10230-ADB Document 30 Filed 06/24/19 Page 2 of 5



that, on the other, those drugs would have factored into the

guideline calculations had they not been charged in the state.

                    PROPOSED JUDICIAL RECOMMENDATIONS

     Any plan designed to give the defendant the maximum chance

at positive life change must of course begin with the terms and

conditions of his incarceration. E.g., United States v. Gautier,

590 F. Supp. 2d 214 (D. Mass. 2008) (AI have required Probation

to devise a recommended plan for him, both as a recommendation

for the Bureau of Prisons during the period of his incarceration

and as a template for his supervised release afterwards. Studies

suggest the significance on recidivism of a consistent plan,

beginning in prison and extending into reentry. Laurie Robinson

& Jeremy Travis, 12 Fed. S.R. 258 (2000)@).       The government is

requesting that the Court make the following recommendations to

the Bureau of Prisons: (i) that the defendant be given any

available treatment for his mental health issues; (ii) that the

defendant be given any available vocational training (so that

the defendant may have maximum marketable job skills when he is

released); and, (iii) that the defendant be given any available

substance abuse treatment.

              PROPOSED SUPERVISED RELEASE CONDITIONS

     Given the foregoing, the government also recommends the



                                   2
      Case 1:18-cr-10230-ADB Document 30 Filed 06/24/19 Page 3 of 5



Court impose the following special conditions while the

defendant is on Supervised Release:

     (1) Curfew. Upon release, the defendant finds should be

subject to a curfew for 6 months to be enforced by electronic

monitoring. See, e.g., "Maximum Impact: Targeting Supervision on

Higher Risk People, Places and Times," Pew Center for the States

Public Policy Brief (March, 2009) (concluding that Probationers

are "at the highest risk of re-arrest during the first few

months on community supervision," that arrest rates after 15

months were substantially lower, and thus recommending that

probation resources be "front end loaded" to achieve maximum

effect).   The government suggests that the curfew run from 9pm

to 7am.    The Probation Office should also have the power to

relax the curfew for school or employment reasons.

     (2)Mental Health and Substance Abuse Treatment. The Court

should require that the defendant participate in mental health

treatment (including without limitation any manualized cognitive

behavioral treatment program) and substance abuse treatment as

directed by Probation while on supervised release and that he be

drug tested up to 104 times per year.

     (3) Associational and Geographic Restrictions.         It is

customary in cases like this for the government to seek



                                   3
      Case 1:18-cr-10230-ADB Document 30 Filed 06/24/19 Page 4 of 5



Associational and Geographic Restrictions.        Here, the defendant

has no consistent appearances in the area in which he committed

the offenses of conviction and no Geographic Restriction is

being sought.   The government has examined the defendant’s

historic BPD Incident Reports and FIO’s and has identified

individuals with whom the defendant has had documented contacts,

and who have also been identified as being associated with the

Cameron Street Gang and who have felony convictions, meaning

that the defendant cannot associate with them without express

permission from Probation.     The proposed Associational

Restriction is attached as Exhibit 1.

     (4) Other Recommendations.      Other recommended special

conditions of Supervised Release include education/vocational

training and that the defendant receive a judicial

recommendation for RESTART.

                                 Respectfully submitted,

                                 ANDREW E. LELLING
                                 UNITED STATES ATTORNEY

                            By: /s/ John A. Wortmann, Jr.
                                JOHN A. WORTMANN, JR.
                                Assistant U.S. Attorney
                                One Courthouse Way
                                Boston, MA 02210
                                617-748-3100




                                   4
      Case 1:18-cr-10230-ADB Document 30 Filed 06/24/19 Page 5 of 5



                     CERTIFICATE OF SERVICE

     The government hereby certifies that the foregoing was this
day filed through the ECF system and will be sent electronically
to the registered participants as identified on the Notice of
Electronic Filing (ANEF@) and paper copies will be sent to those
indicated as non-registered participants.

                                 /s/ John A. Wortmann, Jr.       6/24/19
                                 JOHN A. WORTMANN, JR.
                                 Assistant U.S. Attorney




                                   5
